A married woman joined her husband in executing a mortgage upon his real estate. Subsequently the mortgage note was assigned to the same married woman without recourse, and the mortgage was also assigned to the said married woman. Later the mortgagors, husband and wife, conveyed the property with full warranty of title. The grantee and his wife mortgaged the property to secure a loan. When the last stated mortgage was being foreclosed for non-payment of the debt, the married woman first above referred to claimed a prior lien for the mortgage assigned to her before she joined her husband in conveying the property with warranty of title to the other party mortgagor. The chancellor decreed that the circumstances of the transactions including the conveyance of the property with warranty of title operated as an estoppel against the claim of the married woman that her previously acquired mortgage was a first lien against the property she had joined her husband in conveying with warranty of title after she acquired the mortgage therein. Sec. 5686 (3813) C.G.L.
The Chancellor properly held that the evidence showed the conveyance by the husband and wife was in accordance with applicable statutes.
Affirmed.
TERRELL, BROWN, BUFORD and DAVIS, J.J., concur. *Page 441 
                          ON REHEARING